 


114 HR 4705 IH: Austin and Perry Safe Boating Incentive Act
U.S. House of Representatives
2016-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 4705 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2016 
Mr. Murphy of Florida introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide a nonrefundable credit for the purchase of emergency position-indicating radio beacons and personal locator beacons. 
 
 
1.Short titleThis Act may be cited as the Austin and Perry Safe Boating Incentive Act. 2.Credit for locator beacons (a)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended at the end of the following new section: 
 
25E.Locator beacons 
(a)Allowance of creditIn the case of an individual, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to 50 percent of the sum of the amount paid or accrued for— (1)a qualified emergency position-indicating radio beacon, and 
(2)a qualified personal locator beacon. (b)Limitations (1)Annual limitThe amount allowed as a credit for any taxable year under subsection (a) shall not exceed $200.  
(2)Lifetime limitThe aggregate amount allowed as a credit for all taxable years under subsection (a) shall not exceed the excess of— (A)$500, reduced (but not below zero) by 
(B)the aggregate amount allowed as a credit under subsection (a) to the taxpayer for all prior taxable years.  (c)DefinitionsFor the purposes of this section— 
(1)Qualified emergency position-indicating radio beaconThe term qualified emergency position-indicating radio beacon means a device installed on an eligible boat that— (A)transmits distress signals at a frequency between 406.0 and 406.1 MHz, 
(B)is manufactured by a company approved to manufacture beacons by the International Cospas-Sarsat Programme, and (C)is registered with the United States National Oceanic and Atmospheric Administration. 
(2)Qualified personal locator beaconThe term qualified personal locator beacon means a device designed to be carried by an individual that— (A)transmits distress signals at a frequency between 406.0 and 406.1 MHz, 
(B)is manufactured by a company approved to manufacture beacons by the International Cospas-Sarsat Programme, (C)is registered with the United States National Oceanic and Atmospheric Administration, and 
(D)is acquired for use in boating activities by the taxpayer who owns or operates an eligible boat. (3)Eligible boatsThe term eligible boat means— 
(A)any recreational vessel (as defined in section 2101 of title 46, United States Code), (B)any small passenger vessel (as defined in section 2101 of title 46, United States Code) carrying not more than 250 passengers, and 
(C)any uninspected passenger vessel (as defined in section 2101 of title 46, United States Code). (d)RegulationsThe Secretary shall prescribe such regulations or other guidance as may be necessary to carry out this section, including regulations relating to the installation of a qualified emergency position-indicating radio beacon on an eligible boat.. 
(b)Clerical amendmentThe table of sections for subpart A of part IV of subchapter A of chapter 1 of such Code is amended at the end of the following new item:   Sec. 25E. Locator beacons. . (c)Effective dateThe amendments made by this section shall apply to emergency position-indicating radio beacons installed, and personal locator beacons purchased, after December 31, 2015. 
 
